Case 2:13-cr-00453-ADS-AKT Document 210 Filed 07/23/19 Page 1 of 2 PageID #: 1952
 Gase 2:13-cr-00453-ADS-AKT Document 209 Filed 07/22/19 Page 1 of 2 PagelD #: 1950
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District ofNew York

   CCC                                               610 Federal Plaza
                                                     Central Islip, New York 11722



                                                     July 22, 2019

   By Hand and ECF
                                                                           FILED
                                                                       IN CLERK'S OFFICE
   The Honorable Arthur D. Spatt                                 U.S. DISTRICT COURT E.D.N.Y.
   United States Senior District Judge
   United States District Court
   Eastern District of New York
                                                                 *       JUL 2S 2019      *
   I 020 Federal Plaza                                            LONG ISLANO OF~ICE
   Central Islip, New York 11722

                 Re:    United States v. Brian Callahan and Adam Manson
                        Criminal Docket No. 13-CR-453 (S-l}(ADS)

   Dear Judge Spatt:

                The government respectfully moves for an extension to file a response to the
   above-referenced defendants' motions filed on June 19, 2019 (docket nos. 205 and 206) until
   August 19, 2019. This is the government's first request for an extension.

                  On September 2017, Your Honor sentenced defendant Brian Callahan to 144
   months' incarceration. Callahan began serving that sentence in January 2018 and is not
   scheduled to be released from prison until 2028. Callahan appealed his sentence to the
   United States Court of Appeals for the Second Circuit. On December 28, 2017, the Second
   Circuit dismissed that appeal on the ground that the defendant waived his right to appeal ifhe
   received a sentence of imprisonment of 327 months or below. Defendant Manson was
   scheduled to be sentenced on June 28, 2019. Less than ten days before that sentencing, the
   defendants filed a twenty page motion along with more than seventy pages of exhibits,
   including a report of a forensic accounting firm retained by the defendants. In those motions,
   the defendants requested the following relief: (1) disqualification of the U.S. Attorney's
   Office; (2) recusal of Your Honor; (3) an order requiring enforcement of Manson's plea
   agreement; (4) permission for Callahan to file supplemental briefing to support his§ 2255
   motion; and (5) Callahan's release from prison. Manson is now scheduled to be sentenced in
   October 2019.

                 The government requests permission to file its opposition brief to the
   defendants' various motions by August 19, 2019. Despite that the government has
   repeatedly consented to lengthy adjournments to Callahan's sentencing (see, e.g., docket nos.
    Case 2:13-cr-00453-ADS-AKT Document 210 Filed 07/23/19 Page 2 of 2 PageID #: 1953
     <;ase 2:13-cr-00453-ADS-AKT Document 209 Filed 07/22/19 Page 2 of 2 PagelD #: 1951



         103 and 111 ), ten requests by Callahan to modify his bail to permit him to travel mostly for
         family vacations (see, e.g., docket nos. 38, 84, 90, 96, 102, 108, 110, 133, 151 and 153) and
         did not object to giving Callahan two months after sentencing to self surrender to the United
         States Marshals Service, counsel for Callahan refused to consent to the instant request and
         notified the undersigned AUSA that he intends to file a letter opposing the instant request on
         Tuesday, July 23, 2019. Because this is the government's first (and will be the only) request
         for an extension, and because the requested extension is necessary to give the government
         sufficient time to fully respond to all of defendants' motions, the government asks the Court
         to grant the instant request.



                                                            Respectfully submitted,

                                                            RICHARD P. DONOGHUE
                                                            United States Attorney

                                                    By:             Isl
   /s/ Arthur D. Spatt                                     Christopher C. Caffarone
                                                           Assistant U.S. Attorney
~                                                          (631) 715-7868
U. ~ ~- 0~0 ..
         CC:    Andrew Frisch, Esq. (By ECF and email)




                                                       2
